—Judgment unanimously affirmed. Memorandum: Supreme Court properly denied the motion to suppress statements that defendant made to a police officer after he was arrested. The record supports the determination of the court that defendant was given timely Miranda warnings, that he made a knowing and voluntary *868waiver of his rights, and that he did not invoke his right to remain silent (see, People v Sirno, 76 NY2d 967, 968; People v Davis, 55 NY2d 731, 733; People v. Huntley, 224 AD2d 987, lv denied 87 NY2d 1020).
We have examined the contention of defendant that he was deprived of a fair trial because of prosecutorial misconduct and conclude that it is without merit (see, People v Galloway, 54 NY2d 396; People v Kyler, 191 AD2d 1029, lv denied 81 NY2d 1015; People v Price, 144 AD2d 1013, lv denied 73 NY2d 895).
Lastly, we conclude that defendant’s sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Erie County, Forma, J.—Criminal Possession Weapon, 3rd Degree.) Present—Denman, P. J., Green, Pine, Balio and Boehm, JJ.